Citation Nr: 0607172	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-17 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a vision disorder, 
claimed as a residual of a head injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder, to 
include squamous cell carcinoma, including as due to exposure 
to herbicides (Agent Orange).  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION


The veteran had active duty from November 1945 to October 
1946 and from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The November 2002 RO decision denied a 
claim for an evaluation in excess of 50 percent for service-
connected PTSD.  At that time, the RO also found that no new 
and material evidence had been submitted to reopen a claim of 
service connection for a vision disorder, claimed as a 
residual of a head injury, and the RO denied a claim 
characterized as entitlement to service connection for a skin 
disorder, to include squamous cell carcinoma claimed as a 
result of exposure to Agent Orange.  

In March 2002, the veteran raised a claim for an increased 
(compensable) evaluation for service-connected chronic 
tension headaches, residuals of a head injury.  This claim 
was not developed or adjudicated at the RO and is not before 
the Board at this time, but is referred to the RO for such 
appropriate action.  

The RO certified the veteran's claim of service connection 
for a skin disorder, to include squamous cell carcinoma as 
due to Agent Orange.  Applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  The record reflects that 
this claim was originally denied by a RO rating decision 
dated in September 1995 and was not appealed.  The denial 
thus became "final" under VA law and regulations.  
38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  

As will be discussed below, the veteran must submit new and 
material evidence to reopen the merits of the claim for 
service connection for a skin disorder, as due to Agent 
Orange, as the submission of "new and material" evidence is 
a jurisdictional prerequisite to the Board's review of such 
an attempt to reopen a claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Among other directives to the agency of original 
jurisdiction (AOJ), the veteran will be apprised of the need 
to submit new and material evidence to reopen the claim, and 
readjudication will proceed with a view towards ascertaining 
whether the requisite evidence has been obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The development undertaken in this case does not comply with 
the VCAA in several aspects as to the petitions to reopen 
claims of service connection for a vision disorder, claimed 
as a residual of a head injury, and for a skin disorder, 
claimed as a result of Agent Orange, as well as the claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  

In regard to the petition to reopen a claim of service 
connection for a skin disorder, to include squamous cell 
carcinoma, as a result of Agent Orange, compliance with the 
VCAA has not been obtained.  As noted above, the veteran is 
seeking to reopen a claim of service connection for a skin 
disorder, to include squamous cell carcinoma, due to Agent 
Orange, which was last denied by a rating decision dated in 
September 1995.  Barnett, supra.  Although notice of the 
VCAA, pertinent to a skin disorder, was issued to the veteran 
in April 2003, that notice regarded a claim for service 
connection, and not a petition to reopen a claim for service 
connection.  While a VCAA notice was issued in May 2002 with 
regard to new and material evidence, that notice was 
specifically limited to another claim on appeal, making no 
reference either to the skin claim, or to the Agent Orange 
aspects of the skin claim.  

Accordingly, the veteran must be apprised of the requirement 
for new and material evidence in the context of a claim for 
service connection for a skin disorder, to include squamous 
cell carcinoma, including as due to herbicide exposure.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); ((Observing 
that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims)).  

As to the veteran's petitions to reopen claims of service 
connection for both a vision disorder, claimed as a residual 
of a head injury, and a skin disorder, to include squamous 
cell carcinoma, claimed as due to Agent Orange, the veteran 
has not been advised of the current laws and regulations 
defining "new and material" evidence needed to reopen a 
previously denied claim of service connection.  That is, 
38 C.F.R. § 3.156 was amended effective in August 2001, and 
the standard for finding new and material evidence was 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable to all claims filed after August 29, 2001, the 
effective date of the amendment.  The veteran's petitions to 
reopen claims of service connection for vision and skin 
disorders were filed in March 2002.  Accordingly, the new 
criteria apply in this case, but the RO has not provided the 
veteran with notice of the revised criteria: As amended, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).  

Notice of the VCAA must be provided which is specific to both 
the petitions to reopen claims of service connection for a 
skin disorder, claimed as due to Agent Orange exposure, and a 
vision disorder, claimed as a residual of a head injury, and 
includes reference to the revised criteria for finding new 
and material evidence under 38 C.F.R. § 3.156(a) (2005).  

As to the veteran's claim for an evaluation in excess of 50 
percent for service-connected PTSD, no notice of the VCAA was 
issued regarding a claim for an increased rating until July 
2003-after the issuance of the most recent adjudication of 
the claim by statement of the case (SOC) dated in May 2003.  
Notice under the VCAA must be given prior to an initial 
unfavorable decision by the AOJ RO.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Clearly, with no de novo 
readjudication of the claim since the issuance of the VCAA 
notice in July 2003-after the May 2003 SOC, and with no 
supplemental statement of the case (SSOC), the Board cannot 
conclude that there has been substantial compliance with the 
Pelegrini rule.  A Remand in this claim is unavoidable given 
the status of VA law as clearly interpreted by the CAVC and 
that court's controlling precedent opinions.  

Additional medical development is also indicated with regard 
to the PTSD claim on appeal.  The veteran and his 
representative assert that he is entitled to an evaluation in 
excess of 50 percent on account of hallucinations.  The 
September 2002 VA PTSD examination makes no reference to 
whether or not the veteran has hallucinations, and the report 
also fails to indicate whether the veteran has any obsessive 
rituals, speech impairment, panic attacks, impairment of 
impulse control, difficulty in adopting to stressful 
circumstance, or impairment of memory.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  On VA examination, the 
veteran reported severe sleep impairment with frequent 
nightmares, constant nervousness and hypervigilance, and 
intrusive thoughts of Vietnam and flashbacks, but the 
examiner made no reference to any objective evidence of such 
symptomatology.  Additionally, the veteran's well-documented 
clinical history shows a prior history of memory impairment, 
with unemployment since 1978.  Moreover, in June 1997 the VA 
found the veteran not to be competent for managing his VA 
benefits, primarily as a result of his service-connected 
PTSD.  

The above medical issues were not resolved on VA PTSD 
examination in September 2002, the report of which does not 
contain findings upon which the veteran's PTSD may be 
evaluated in accordance with Diagnostic Code 9411.  
Accordingly, the veteran should be afforded a more thorough 
VA PTSD examination, the report of which addresses the 
criteria for an evaluation in excess of 50 percent for PTSD 
under Diagnostic Code 9411.  See Beverly v. Brown, 9 Vet. 
App. 402, 406 (1996) (The examination must contain findings 
which address the specific diagnostic criteria); Wisch v. 
Brown, 8 Vet. App. 139, 140 (1995) (The examiner must 
specifically address the alleged disorder; the examiner's 
silence is insufficient to show the lack of symptomatology.  

The Board is cognizant of the delay occasioned by this remand 
action.  However, the record is presently not ready for 
appellate review as to the issues of whether new and material 
evidence has been presented to reopen a claim of service 
connection for a skin disorder, to include squamous cell 
carcinoma, claimed as a result of Agent Orange, and 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  

Because the record is not ready for appellate review, the 
appeal is REMANDED to the VBA AMC for further action as 
follows:  

1.  The RO/AMC will advise the veteran as 
follows:    

A.  (a) about the information and 
evidence not of record that is 
necessary to substantiate the 
petitions to reopen claims of 
service connection for both a vision 
disorder, claimed as a residual of a 
head injury, and a skin disorder, to 
include squamous cell carcinoma, 
claimed as due to Agent Orange, and 
entitlement to an evaluation in 
excess of 50 percent for PTSD; (b) 
about the information and evidence 
that VA will seek to provide; (c) 
about the information and evidence 
the claimant is expected to provide; 
and (d) request or tell the claimant 
to provide any evidence in the 
claimant's possession that pertains 
to the petitions to reopen claims of 
service connection for both a vision 
disorder, claimed as a residual of a 
head injury, and a skin disorder, to 
include squamous cell carcinoma, 
claimed as due to Agent Orange,  and 
entitlement to an evaluation in 
excess of 50 percent for PTSD.  

B.  Specifically as to his petition 
to reopen a claim of service 
connection for a vision disorder, 
claimed as a residual of a head 
injury, and petition to reopen a 
claim of service connection for a 
skin disorder, to include squamous 
cell carcinoma, claimed as due to 
Agent Orange,  last denied by an RO 
rating decision dated in September 
1995, i.e., as to the revised 
criteria for finding new and 
material evidence to reopen the 
claims; See 38 C.F.R. § 3.156(a) 
(2005) (as revised effective August 
29, 2001); See also, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 
2001). 

C.  Specifically as to the claim for 
an evaluation in excess of 50 
percent for PTSD, what evidence 
would substantiate the claim, to 
include evidence of recent treatment 
or medical evidence of symptoms 
which meet the criteria for an 
evaluation in excess of 50 percent 
under Diagnostic Code 9411.  

D.  That failing receipt of any of 
the above, the veteran may submit 
alternative sources of competent 
evidence substantiating the claims, 
including but not limited to 
statements from physicians who have 
knowledge of the etiology of any 
current skin disorder of the 
veteran, or of the severity of 
service-connected PTSD; competent 
statements from lay persons (family 
members, friends, acquaintances, 
service colleagues, etc.) who have 
knowledge of the facts and 
circumstances of the periods of 
qualifying service and any factors 
which would give rise to opinions by 
medical professionals that the 
disorder was caused by some incident 
during military service; and records 
generated from a competent source, 
demonstrating that the disorders 
were caused by some incident during 
military service.  

2.  Contemporaneous with this advisement, 
the RO/AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record - the RO/AMC should 
request all VA treatment records, to 
include individual and/or group therapy, 
PTSD clinic-whether or not conducted by 
a psychiatrist, psychologist or a social 
worker (see August 2003 VA social worker 
statement), and hospital or other mental 
health treatment records, dated from 
March 2001.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

3.  The VAMC should schedule the veteran 
for a VA PTSD examination.  The entire 
claims folder, to include a complete copy 
of this remand, must be made available 
to, and pertinent documents therein 
reviewed by, the physician designated to 
examine the veteran.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
results in social and industrial 
impairment, to include findings which 
address the rating criteria at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, 
specifically to include objective 
evidence of any of the following: 
hallucinations; obsessive rituals; speech 
impairment; panic attacks; impairment of 
impulse control; difficulty in adopting 
to stressful circumstances; impairment of 
short- or long-term memory; sleep 
impairment; frequent nightmares; 
hypervigilance; intrusive thoughts; and 
flashbacks.  Additionally, the examiner 
should reference the veteran's clinical 
history.  The examiner should assign a 
GAF score.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

4.  Thereafter, VBA AMC should review the 
record and/or response received in 
connection with the requests above and 
determine if it complies with this 
REMAND.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  If deficient in any 
manner, it should be returned, along with 
a copy of this Board Remand, for 
immediate corrective action.  

After all indicated development has been completed to the 
extent possible, the VBA AMC must review the entire claims 
file and readjudicate-on a de novo basis-the claim for an 
evaluation in excess of 50 percent for PTSD, and the 
petitions to reopen claims of service connection for both a 
vision disorder, claimed as a residual of a head injury, and 
a skin disorder, to include squamous cell carcinoma, claimed 
as due to Agent Orange.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a SSOC as to these issues-which includes a 
recitation of all of the evidence of record, a de novo 
review, and reasons and bases for the decisions.  The veteran 
and his representative should be given an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


